ROBERT L. BERTRAM, Special Justice,
concurring.
I agree with the rationale and result reached by the majority; however, I do not think the opinion goes far enough in that the Commission materially misrepresented what the advertisements actually said. A body such as the Commission should use extreme diligence to insure that the quotes they attribute to a candidate are accurate. One of the Commission members had obviously formed an opinion at the informal conference and, having done so, should have disqualified himself from serving.
As the Judicial Canon has been determined unconstitutional, it should be rewritten by this Court.